Mr. Chief Justice Walker delivered the opinion of the Court: These cases present some additional questions to those before the court, when they were formerly heard and determined. It is now insisted that inasmuch as the Governor failed to return the bill creating the “Wabash Railway Company” at the meeting of the Legislature, on the first Monday of January, 1865, with his objections, it became a law, and authorizes the incorporators named in the bill, to exercise its franchises. The twenty-first section of the fourth article of our constitution provides, that every bill which shall pass both houses, before it becomes a law shall be presented to the Governor; if he approve he shall sign it; but if not, he shall return it with his objections, to the house in which it originated; and the house is required to enter the objections at large upon their journals, and then proceed to reconsider it. If, after a reconsideration a majority of the members elected shall agree to pass the bill, it shall be sent with the Governor’s objections, to the other house, by which it shall likewise be reconsidered; and if approved by a majority of the members elected, it shall become a law, notwithstanding the objections of the Governor. This section likewise provides that if any bill shall not be returned by the Governor within ten days (Sundays excepted) after it shall have been presented to him, the same shall be a law, in like manner as if he had signed it, unless the General Assembly shall, by their adjournment, prevent its return ; in which case the bill shall be returned on the first day of the meeting of the General Assembly next after the expiration of the ten days, or become a law. In the cases of The People ex rel. v. The Secretary of State, and The People ex rel. v. The Auditor, 33 Ill. 9,—we held that by the dispersion of the members of the two houses on the tenth and eleventh of June, the session was terminated, and the effort- made to convene, and all that was done by the few members of the two houses on the 23d and 24th of that month, was extra constitutional and unauthorized. We, in those cases held that the dispersion of the members of the two houses on the 10th and 11th of June, the settlement of their accounts, and the return of the members to their homes, dissolved the session, and operated as an adjournment sine die. Were it conceded that the bill was regularly passed by both branches of the General Assembly, and regularly placed in the hands of the Governor for his approval, and were it also conceded, that the Governor failed to return it on the first day of the next regular session, and that it had thereby become a law, still it is not authenticated. The constitution has, in terms, provided the mode in which laws shall be authenticated, unless in cases where the Governor shall fail to return a bill with his objections, or in case a bill is passed, notwithstanding his objections. The 23d section of article three, provides : “That every bill having passed both houses, shall be signed by the Speakers of their respective houses.” And we have seen that the twenty-first section of the fourth article, requires the Governor, after a bill has passed both houses and been preented to him, if he approve, to sign it. When a bill has been thus passed and thus signed, it is authenticated in the usual mode, and courts are then required,, without its béing pleaded, to take judicial notice of it when it is of a public character. When, however, a bill has been thus passed and presented to the Governor for his action, and he fails to approve and sign it, or shall fail to return it with his objections, in ten days, (Sundays excepted) if the General Assembly shall be in session, or if not, and he shall fail so to return it on the first day of the next meeting of the General Assembly, it is declared to be a law; but it fails to prescribe any mode in which it shall be authenticated. Courts must have some means of knowing when bills are passed, and they must receive such knowledge through the medium of evidence. This they can only know through record evidence, furnished at the time, and by the departments entrusted with the law-making power. Whether bills have or not become laws can only be known from the evidence which the journals and the original bill with its indorsements afford. If, upon 'an inspection of a bill, it is found to be duly authenticated, and the journals show that it passed both houses by the number, of votes required by the constitution, and the ayes and noes are entered upon the journals, courts will, if a public law, regard and act upon it as such. Courts can never receive oral proof that a law has been adopted, or that any act essential to its validity has been performed. Some acts must appear from the journals, to have been performed, as well as the proper authentication upon the bill, before it can be regarded as a law of the land. Every thing which the constitution has required to be entered upon the journals, in the progress of a bill through the two houses, is essential to its binding' force, and must appear from the journals to have been performed. Other acts required to be done by the two houses, but not required to be spread upon the journals, will be presumed to have been done, when a statute appears in other respects to be regular, unless the contrary appears from the journals themselves. Supervisors v. The People, 25 Ill. 181. Such was the rule adopted in that case and we see no reason for departing from it. It is urged that it is essential that the journals should show the time when a bill was presented to the Governor for his approval. • Such, no doubt, is parliamentary usage, and one of the joint rules of the two houses requires the “committee on enrolled bills ” after a bill shall have been signed by the Speakers of both houses, to present it to the Governor for his approval, and also requires the committee to report the day of the presentation to the Governor, which time shall be carefully entered on the journal of each house. If a bill could be authenticated as a law by the journals alone, there could hardly be a doubt that this as well as all other constitutional requirements, should appear from the journals of the two houses. But we are not prepared to hold that an act of the Legislature can be authenticated in that mode. We are, however, clearly of the opinion that when an act is properly authenticated, a failure of the journals to show that a bill was thus presented would not invalidate the law, but it would, in such a case, be presumed that it was properly presented and acted upon by the Governor, or by the houses, in cases of a return of the bill with his objections. Having held in the cases of The People ex rel. v. Hatch and The Same v. Dubois, that by the dispersion of the members of the two houses on the tenth and eleventh of June, without previously having come to a resolution fixing a time for their again coming together, and by their settling their accounts, receiving certificates of their attendance, and drawing their pay, and going to their homes, the session was ended and the Legislature had virtually adjourned sine die, and could not regularly meet except under a proclamation of the Executive. He was not, therefore, bound to return the bill to the members who claimed to have been in session on the twenty-third and twenty-fourth of that month. The Governor not having convened the Legislature in extra session by proclamation, it followed that if he regarded the bill regularly presented for his action, he should have returned it on the first day of the next meeting of the General Assembly, if he designed to prevent its becoming a law. In the cases before referred to, it was- held that the second, third and fourth sections of chapter sixty-two of the Revised Statutes, were in force, notwithstanding the adoption of the Hew Constitution. That their provisions were not repugnant to that instrument, but were necessary to execute and carry into full effect its provisions. And that as the constitution could not execute all of its previsions, this enactment or some other was essentially necessary to afford the means of authenticating laws which were adopted in the mode for which they provide. The second section of that act declares, that when a bill shall pass both houses of the General Assembly, and shall be returned by the council of revision, with objections thereto, and upon reconsideration, shall pass both houses by the constitutional majority, it shall be authenticated as having become a law, by a certificate thereon to the following effect: “ This bill having been returned by the council of revision with objections thereto, and after reconsideration, having passed both houses by the constitutional majority, it ha§ become a law this-day of-,” which being signed by the Speakers of the Senate and House of Eepresentatives, respectively, shall be deemed a sufficient authentication thereof; whereupon the bill shall be presented to the Governor to be deposited by him with the laws in the office of the Secretary of State. There is no claim that the bill in question can fall within the provisions of this section. The third section declares that every bill which shall have passed both Houses of the General Assembly and shall not be returned by the council of revision within ten days, having thereby become a law, shall be authenticated by the Governor causing the tact to be certified thereon, by the Secretary of State in the following form: “ This bill having remained with the council of revision ten days, (Sundays excepted) and the General Assembly being in session, it has become a law this-day of--. C. F., Secretary of State.” We have seen that this bill is not embraced in this section. The fourth section of the same chapter declares that when the General Assembly shall, by adjournment before the expiration of ten days after the passage of a bill, render the return of such bill by the council of revision impracticable within the time, and the same shall not be returned on the first day of the next meeting of the General Assembly, and shall thereby become a law, the act shall be authenticated in the manner provided in the preceding section. We, in the cases above referred to, hold that under our present Constitution, the Governor acts as the council of revision; and if so, and if these sections are, as we suppose, in force, those bills not authenticated by the approval of the Governor, and which have become laws in either of the other modes, must be authenticated as required by this law. Conceding that the bill was regularly passed by both Houses, and was regularly presented to the Governor for approval, and the journals of the session of 1865 failed to show that the bill was returned with the Governor’s objections, on the first day of that session, still the bill is not authenticated in the manner required by the fourth section of chapter sixty-two. In such a case we can only take notice of, and act upon, laws thus authenticated. The law has prescribed this mode of authenticating acts, and we can not regard any bill as a law unless it is authenticated by the Governor’s approval, or as required by the second, third or fourth sections of chapter sixty-two, as the case may be. If the Governor were, under either of these sections, persistently to refuse to perform his duty, by refusing to cause a bill which had thus become a law, to be authenticated, we are at a loss to perceive how we could take judicial notice of its passage. But the facts of this case do not require the discussion or decision of that question, and we therefore express no opinion, but shall endeavor, should the question ever arise, to meet and determine it. Having discussed all of the questions which this record seems to present, and being clearly of the opinion that if the bill in question has become a law, we have no legal evidence of the fact, and can not, therefore, judicially notice it, and that in the absence of such evidence of the enactment, plaintiff in error could not show its legal existence, and could not, therefore, maintain these actions, and the judgments of the court below must be affirmed. Judgments affirmed.